DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's remarks filed June 22, 2022 have been fully considered.  Applicant has amended the set of claims by removing “chain transfer agents” from independent Claim 1, and removing “silica based additives” from independent Claim 5, changing the scope of the claimed invention.  As a result, the previous prior art rejection has been modified using newly found secondary references.
The Examiner has withdrawn the previous 112 rejections due to the amendments made to the claims by Applicant.
On pages 8-10 of the Remarks, Applicant argues that the combination of previous prior art references Rothman, (US 2014/0339172), and Rothman et al., (“Rothman 2”, WO 2014/186352) do not disclose amended independent Claim 1 or 5 because they do not disclose any component from the “polymer modified with a material selected from” group claimed in Claims 1 or 5.  The Examiner notes that while they do not disclose those groups due to the amendments made removing certain components, “chain transfer agents” from independent Claim 1, and removing “silica based additives” from independent Claim 5, the Examiner relies upon newly found secondary references Bush et al., (“Bush”, US 2010/0294725), and Soane et al., (“Soane”, US 8,349,188), to disclose in combination with the other previously used prior art references, independent Claims 1 & 5, respectively.  Applicant argues on pages 8-10 that the previous references do not disclose the claimed invention, and now Bush discloses “a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin”, (See paragraph [0034], [0035] & [0113], Bush), in combination with the previous prior art references, Rothman and Rothman 2, for independent Claim 1 and its dependent claims.  Soane discloses “wherein the polymer is further modified with a chemical selected from the group consisting of clays; bentonite; oligomeric plasticizers; and POSS materials”, (See column 10, lines 5-30, See column 11, lines 58-64, Soane), for independent Claim 5.
The remaining secondary references used for subsequent dependent claims are also not relied upon to disclose the claimed invention of independent Claims 1 & 5, so Applicant’s remarks regarding them are now moot.
Priority
This application is a 371 entry of PCT/US17/59650, which in turn claims priority from provisional application 62/416,314, and also claims Continuation-in-Part status from previous application PCT/US12/39534.  PCT/US12/39534 claims priority from provisional applications 61/533,544 and 61/489,893.  Here, the Examiner notes that the claimed invention including independent Claim 1 in the instant application of 16/347,004 includes the limitation “a compliant and tacky surface” which is not discussed or included in any of the applications except for provisional application 62/416,314.  
Thus, the Examiner gives a priority date of November 2, 2016 for the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 8-12, 14 & 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Bush et al., (“Bush”, US 2010/0294725).
Claims 1-3, 8-12, 14 & 17-20 are directed to an apparatus, an apparatus type invention group.
Regarding Claims 1-3, 8-12, 14, & 17-20, Rothman discloses an apparatus, (See Abstract), comprising: 
a substrate arranged to contact an aqueous slurry, (See paragraph [0031], Rothman), the aqueous slurry containing minerals and unwanted materials, the minerals comprising hydrophobic or hydrophobized mineral particles, (See paragraph [0031] & [0114], Rothman); and 
wherein the polymeric coating comprising a surface and the polymer coating further comprising a chemical to render the surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles, (See paragraph [0022] & [0025], Rothman)
wherein the polymeric coating comprises a polymer modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; chain transfer agents; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin, (See paragraph [0109], Rothman; Xanthates are chain transfer agents as evidenced by Miller, See paragraph [0008], [0019] & [0021], Miller).
Rothman does not disclose wherein the surface is a low energy, compliant and tacky surface, or the polymer is modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin.
Rothman 2 discloses a polymeric coating disposed on the substrate, the polymeric coating comprising a low energy, compliant and tacky surface, (See page 9, lines 7-20 and See page 7, lines 14-25, page 8, lines 1-4, Rothman 2).  Additional features of this embodiment are included as part of the overall combination below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Rothman by incorporating:
 wherein the polymeric coating comprising a low energy, compliant and tacky surface 
as in Rothman 2 because the “tackiness of the material maintains the contact and ‘grip’ on the collected hydrophobic minerals” and “material compliance is essential to allow surface area contact in hydrophobic conditions and further to allows surface area contact under tacky conditions after withdrawal from the solution”, (See page 9, lines 7-20, Rothman 2), providing a better way to separate valuable material from unwanted material, (See page 3, lines 3-4, Rothman 2).
Bush discloses an apparatus, (See paragraphs [0008] & [0009], Bush), where the polymer, (See paragraph [0028], Bush), is modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin, (See paragraph [0034], [0035] & [0113]; Bush discloses at least a tackifier and a crosslinking agent, “additive known in the art to improve tack” and “a solid component to crosslink”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Rothman by incorporating: 
that the polymer is modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin
as in Bush in order to “improve tack, viscosity, bonding strength...and other characteristics”, (See paragraph [0035], Bush), and also to “improve its water resistance and mechanical properties”, (See paragraph [0028], Bush), which can be “applied in the froth flotation of a wide variety of value materials (e.g., minerals or metals”, (See paragraph [0048] or [0055], Bush).
Additional Disclosures Included: 
Claim 2: The apparatus according to claim 1, wherein the polymeric coating is formed from a polymer selected from the group consisting of silicone; acrylics; butyl rubber; ethylene vinyl acetate; natural rubber; nitriles; styrene block copolymers with ethylene, propylene, and/or isoprene; polyurethanes; and polyvinyl ethers, (See paragraph [0024], Rothman; and See page 12, lines 10-14, page 13, lines 24-25, and example in See page 23, lines 11-25, Rothman 2).  
Claim 3: The apparatus according to claim 1, wherein the chemical comprises a siloxane derivative, (See paragraph [0026], Rothman; and See page 23, lines 11-25, Rothman 2).  
Claim 8: The apparatus according to claim 1, wherein the polymeric coating is reacted with an additional functionality including oxyhydryl, sulfhydryl, or cationic functionality found in mineral collectors, (See paragraph [0109], Rothman; and See page 36, lines 20-25, page 37, lines 1-4, Rothman 2). 
Claim 9: The apparatus according to claim 1, wherein the substrate comprises a flat surface, (See paragraph [0031], Rothman; See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman 2). 
Claim 10: The apparatus according to claim 1, wherein the substrate comprises a belt, (See paragraph [0031], Rothman; See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman 2). 
Claim 11: The apparatus according to claim 1, wherein the substrate comprises a bead, (See paragraph [0031], Rothman; and See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman 2). 
Claim 12: The apparatus according to claim 1, wherein the substrate comprises a mesh or a filter, (See paragraph [0031] or [0042], Rothman; and See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman 2). 
Claim 14: The apparatus according to claim 1, wherein the substrate comprises an impeller, (See paragraph [0031], Rothman; and See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman 2).  
Claim 17: The apparatus according to claim 1, wherein the substrate comprises a three- dimensional open cellular structure made of hard plastic, (See paragraph [0117], “honeycomb”, Rothman; and See page 15, lines 7-14, See page 36, lines 15-17; or See page 40, lines 21-25, page 41, lines 1-5, Rothman 2). 
Claim 18: The apparatus according to claim 1, wherein the substrate comprises a solid, hollow, or network structure made of glass, metal, ceramic or polymer, (See paragraph [0117], Rothman; and See page 36, lines 15-17, See page 46, lines 10-16, Rothman 2). 
Claim 19: The apparatus according to claim 1, wherein the minerals comprise sulfide-based materials including copper, gold, lead, zinc, nickel and iron, (See paragraph [0109], Rothman; and See page 27, lines 6-10, or See page 47, lines 5-6, Rothman 2).  
Claim 20: The apparatus according to claim 1, wherein the minerals are further hydrophobized by addition of collector chemicals to the aqueous slurry, wherein the collector chemicals are selected from the group consisting of xanthate, dithiophosphate, dithiophosphinate, dithiocarbamate, thionocarbamate, hydroxamates, amine ethers, primary amines, fatty acids and their salts, (See paragraph [0023] & [0109], Rothman; and See page 36, lines 24-25, page 37, lines 1-9; and See page 45, lines 11-17, Rothman 2).
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Soane et al., (“Soane”, US 8,349,188).
Claim 5 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 5, Rothman discloses an apparatus, (See Abstract), comprising: 
a substrate arranged to contact an aqueous slurry, (See paragraph [0031], Rothman), the aqueous slurry containing minerals and unwanted materials, the minerals comprising hydrophobic or hydrophobized mineral particles, (See paragraph [0031] & [0114], Rothman); and 
a polymeric coating disposed on the substrate, wherein the polymeric coating comprising a surface and the polymer coating further comprising a chemical to render the surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles, (See paragraph [0022] & [0025], Rothman)
wherein the polymeric coating comprises a polymer modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; chain transfer agents; chain extenders; adhesion promoters; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; fumed hydrophobic silica; and MQ resin, (See paragraph [0109], Rothman; Xanthates are chain transfer agents as evidenced by Miller, See paragraph [0008], [0019] & [0021], Miller),
wherein the polymer is selected from the group consisting of silicone; acrylics; butyl rubber; ethylene vinyl acetate; natural rubber; nitriles; styrene block copolymers with ethylene, propylene, and/or isoprene; polyurethanes; and polyvinyl ethers, (See paragraph [0024], Rothman).
Rothman does not disclose wherein the surface is a compliant and tacky surface, or wherein the polymer is further modified with a chemical selected from the group consisting of clays; bentonite; oligomeric plasticizers; and POSS materials.
Rothman 2 discloses a polymeric coating disposed on the substrate, the polymeric coating comprising a compliant and tacky surface, (See page 9, lines 7-20, Rothman 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Rothman by incorporating: 
wherein the polymeric coating comprising a compliant and tacky surface 
as in Rothman 2 because the “the hydrophobicity of the surface provides the selectivity” and “the tackiness of the material maintains the contact and ‘grip’ on the collected hydrophobic minerals” and “material compliance is essential to allow surface area contact in hydrophobic conditions and further to allows surface area contact under tacky conditions after withdrawal from the solution”, (See page 9, lines 7-20, Rothman 2), providing a better way to separate valuable material from unwanted material, (See page 3, lines 3-4, Rothman 2).
Modified Rothman does not explicitly disclose wherein the polymer is further modified with a chemical selected from the group consisting of clays; bentonite; oligomeric plasticizers; and POSS materials.
Soane discloses an apparatus, (See Abstract, See column 2, lines 49-51, Soane), wherein the polymer is further modified with a chemical selected from the group consisting of clays; bentonite; oligomeric plasticizers; and POSS materials, (See column 10, lines 5-30, See column 11, lines 58-64, Soane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Rothman by incorporating wherein the polymer is further modified with a chemical selected from the group consisting of clays; bentonite; oligomeric plasticizers; and POSS materials as in Soane in order to provide “a coarser particulate matrix, so that solids can be removed from aqueous suspension as a material having mechanical stability”, (See column 5, lines 17-21, Soane), and “the solid can be separated form the clarified water”, (See column 5, lines 31-32, Soane), and “the clarified water can be recycled for use on-site in further processing and beneficiation of ores”, (See column 5, lines 9-11, Soane), when applied to “wastewater streams produced during mining operations”, (See column 2, lines 50-51, Soane), as in Rothman, (See paragraphs [0017] or [0114], Rothman).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Bush et al., (“Bush”, US 2010/0294725), in further view of Hughes, (WO 02/066168).
Claim 6 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 6, modified Rothman discloses the apparatus according to claim 1, but does not explicitly disclose wherein the polymeric coating has a thickness, (See page 15, lines 11-13, Rothman; The bead has a two part structure with an outer layer analogous to a coating), but does not disclose the thickness ranged from 0.2 mils to 5.0 mils.
Hughes discloses an apparatus, (See Abstract, Hughes), wherein its polymeric coating has a thickness ranged from 0.2 mils to 5.0 mils, (See page 3, paragraphs 2 & 3, Hughes; the particles (analogous to beads) are disclosed to have a range from 50 to 800 microns or 100-500 microns, which converts to approximately 2 mils to 31.5 mils, or approximately 3.9 mils to 19.7 mils.  The overall size of the particle or bead caps the overall thickness of the two part coating in Rothman since the overall thickness of the coating cannot be thicker than the bead itself.  The bead size is as low as either 2 mils or 3.9 mils based on the conversion above.  When the bead size is at either 2 mils or 3.9 mils, the coating on the bead must be limited from 0 to 2 mils or 0 to 3.9 mils, overlapping with the claimed range from 0.2 to 2 mils, or 0.2 to 3.9 mils as a result).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein:
the polymeric coating has a thickness ranged from 0.2 mils to 5.0 mils 
as in Hughes in order to use overall sizes of particles that are “buoyant”, (See page 3, paragraph 1 & 3, Hughes), because these “buoyant properties may be used to facilitate collection of the associated minerals”, (See page 4, paragraph 3, Hughes), as desired in Rothman, (See Abstract, and See page 10, lines 23-25, Rothman).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Bush et al., (“Bush”, US 2010/0294725), in further view of “Loop Tack”, (“Loop Tack”, by PTSC, a non-patent literature document issued/revised as late as Nov. 2013, 8 pages, submitted by Applicant on March 5, 2020), in further view of Zhao et al., (“Zhao”, US 6,262,144).
Claim 7 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 7, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack in a range of 5 to 600 grams-force.
Loop Tack discloses a compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack, (See pages 16-1 & 16-3).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating:
 wherein the compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack 
as in Loop Tack in order to “determine the tack properties of a pressure sensitive adhesive” such as the tacky surface coating formed in Rothman.
Modified Rothman does not explicitly disclose that the range of the surface is 5 to 600 grams-force.
Zhao discloses a polymeric composition that can be made into particles in an aqueous dispersion,(See column 2, lines 6-10, Zhao, and See column 15, lines 21-26), that have a surface with a range of 5 to 600 grams-force, (See column 21, lines Table 1, See column 29, lines 10-55, Zhao; Values in Table 1 are in units of newton for example, the value 4.0 under the column PE, which converts to 407.9 grams-force, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating:
 the range of the surface is 5 to 600 grams-force 
as in Zhao because using polymers “obtainable in accordance with the invention, are excellent pressure-sensitive adhesives having high cohesion and high adhesion”, (See column 3, lines 13-16, Zhao), when applied to the apparatus of Rothman will contribute to the tackiness of the material in maintaining “the contact and ‘grip’ on the collected hydrophobic minerals”, (See page 9, lines 13-16, Rothman).
Claims 13, 15 & 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Bush et al., (“Bush”, US 2010/0294725), in further view of Jay, (US 6,896,808).
Claims 13, 15 & 16 are directed to an apparatus, an apparatus type invention group.
Regarding Claim 13, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam, (See column 8, lines 35-38, Jay).
It would have been obvious to one of ordinary skill in the art before the invention  was made to have modified the apparatus of modified Rothman by incorporating:
 wherein the substrate comprises an open-cell foam 
as in Jay so that “the stiffness of the open-cell..foam provides the desired mechanical properties’, (See column 8, lines 38-40, Jay), while “the copper will be selectively recovered from the slurry or solution’, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See paragraph [0082], Rothman).
Regarding Claim 15, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam made from reticulated polyurethane.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam made from reticulated polyurethane, (See column 8, lines 35-38, Jay).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating:
 wherein the substrate comprises an open-cell foam made from reticulated polyurethane 
as in Jay so that “the stiffness of the open-cell polyurethane foam provides the desired mechanical properties’, (See column 8, lines 38-40, Jay), while “the copper will be selectively recovered from the slurry or solution”, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See paragraph [0082], Rothman).
Regarding Claim 16, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile, (See column 11, lines 41-56, Jay; Examiner interprets “made from” to include precursor compounds such as phenols recited in this passage which read upon “phenolic”; alternatively See column 3, lines 42-46, “polystyrene”; alternatively See column 6, lines 55-58, “silicone” from “silicone solvents”).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating: 
wherein the substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile 
as in Jay because “conventional polyurethane foams…are manufactured…in the presence of…silicone surfactants”, (See column 6, lines 55-57, Jay), applicable to the polyurethane disclosed in Rothman, (See paragraph [0024], Rothman), or alternatively “the presence of an alcohol…may enhance the sorption properties of both the polymer materials and also that of the water insoluble polymeric materials”, (See column 11, lines 41-44, Jay), as it is “understood that the term alcohol also includes phenols”, (See column 11, lines 47-49, Jay), so that “the copper will be selectively recovered from the slurry or solution”, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See paragraph [0082], Rothman).
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman, (US 2014/0339172), in view of Rothman et al., (“Rothman 2”, WO 2014/186352), in further view of Bush et al., (“Bush”, US 2010/0294725), in further view of Dai et al., (“Dai”, US 7,004,326).
Claim 21 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 21, modified Rothman discloses the apparatus of claim 1, wherein the unwanted materials in the slurry include gangue, (See paragraph [0114] & [0143], Rothman).
Modified Rothman does not disclose that the hydrophobicity of the gangue is reduced by addition of depressants in the slurry and wherein depressants are selected from cyanide, zinc sulfate, sulfur dioxide, sodium hydrosulfide, sodium sulfide, Nokes reagent, phosphates, diethylenetriamine, triethylenetetramine, certain amphiphilic polymers often based on polyacrylamide, and natural products such as starch, dextrin, CMC, tannin, quebracho, and lignosulfonates.
Dai discloses an apparatus, (See column 1, lines 7-11), wherein depressants are selected from cyanide, zinc sulfate, sulfur dioxide, sodium hydrosulfide, sodium sulfide, Nokes reagent, phosphates, diethylenetriamine, triethylenetetramine, certain amphiphilic polymers often based on polyacrylamide, and natural products such as starch, dextrin, CMC, tannin, quebracho, and lignosulfonates, (See column 4, lines 40-44; TETA – triethylenetetramine See column 2, line 60, Dai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Rothman by incorporating: 
wherein depressants are selected from cyanide, zinc sulfate, sulfur dioxide, sodium hydrosulfide, sodium sulfide, Nokes reagent, phosphates, diethylenetriamine, triethylenetetramine, certain amphiphilic polymers often based on polyacrylamide, and natural products such as starch, dextrin, CMC, tannin, quebracho, and lignosulfonates 
as in Dai because “it is known to add other chemical reagents to improve the selectivity of the separation process” such as “depressing agents known to reduce the flotation rate of gangue materials”, by “rending the unwanted mineral hydrophilic…thus reducing the possibility of the unwanted mineral being floated” and being removed with the apparatus, (See column 1, lines 33-40, Dai).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779